Citation Nr: 1757803	
Decision Date: 12/13/17    Archive Date: 12/28/17

DOCKET NO.  13-30 857	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney at Law


INTRODUCTION
The Veteran served on active duty in the United States Army from July 15, 1970 to January 18, 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, CA.


ORDER TO VACATE

The Board of Veterans' Appeals (Board) may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's own motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.904 (2017).    

Here, the Veteran, through his representative, submitted a Freedon of Information Act (FOIA) request, which was pending at the time of the September 12, 2017, Board decision, but had not been uploaded into the system.  The Board is vacating its September 12, 2017, decision to allow VA to complete the FOIA request.  

Accordingly, the September 12, 2017, Board decision addressing the issue of entitlement to service connection for PTSD is vacated.




____________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



